HATCHETT, Justice.
This is a direct appeal of an order of the Circuit Court of Calhoun County declaring Section 195.087(1), Florida Statutes (1975), unconstitutional. We have jurisdiction under Article V, Section 3(b)(1), Florida Constitution, and Fla.App. Rule 2.1 subd.a (5)(a).
Section 195.087(1), Florida Statutes (1975), does not unconstitutionally place in the hands of an administrative board unrestrained and unrestricted authority to establish county budgets nor does it deprive a board of county commissioners or a tax assessor of their constitutional responsibility of establishing the budget for the operation of the tax assessor’s office. See Orange County v. Allie, 238 So.2d 662 (Fla. 4th DCA 1970); Carlton v. Mathews, 103 Fla. 301, 137 So. 815, 832 (1939).
Accordingly, we hold the statute to be constitutional, reverse the judgment, and remand to the trial judge for actions consistent with this opinion.
OVERTON, C. J., and BOYD and ENGLAND, JJ., concur.
SUNDBERG, J., concurs in result only.
ADKINS and ROBERTS (Retired), JJ., dissent.